                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ANNE SPERLING, et al.,

       Plaintiffs,

v.                                                                  CV No. 19-721 WJ/CG

COMMUNITY INSURANCE
GROUP SPC, LTD., et al.,

       Defendants.

                     ORDER VACATING INITIAL SCHEDULING ORDER
                       AND RULE 16 SCHEDULING CONFERENCE

       THIS MATTER is before the Court on Chief District Judge William P. Johnson’s

Memorandum Opinion and Order, (Doc. 54), granting Plaintiff’s Motion to Remand,

(Doc. 19), this matter to the First Judicial District Court, County of Santa Fe, State of

New Mexico.

       IT IS THEREFORE ORDERED that the Court’s Initial Scheduling Order, (Doc.

18), and the Telephonic Rule 16 Scheduling Conference set for November 7, 2019, at

3:00 p.m. are VACATED.




                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
